NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious each and every element of the claimed invention. Particularly, the prior art of record does not disclose or render obvious “the hinge [is] coupled to both the aircraft fuselage end cargo door and the fuselage so that an entirety of an axis of rotation of the aircraft fuselage end cargo door, defined by the hinge, relative to the fuselage is located forward of an entirety of the major joint line between the aircraft fuselage end cargo door and the fuselage,” as recited in independent claim 1, Modifying the teachings of Salmon to arrive at this feature would require impermissible hindsight. Also, the prior art of record does not disclose or render obvious “a pair of hinges rotatably coupling the aircraft fuselage end cargo door to the fuselage ... and a common axis of rotation defined by the pair of hinges, where the hinges comprise a static mount configured to couple with the fuselage so that the common axis of rotation is fixed relative to the fuselage, the aircraft fuselage end cargo door rotates relative to the fuselage about the common axis of rotation, and an entirety of the common axis of rotation is located forward of an entirety of the major joint line between the aircraft fuselage end cargo door and the fuselage,” as recited in claim 8. Modifying the combined teachings of Salmon and Brame to arrive at this feature would require impermissible hindsight. Please see the arguments provided in applicant’s Response received June 23, 2022 for further details. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/Nicholas McFall/Primary Examiner, Art Unit 3644